Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract objections in the non-final dated 11-19-2021 have been withdrawn.
Claim Objections
The claim objections in the non-final dated 11-19-2021 have been withdrawn. 
Claim Interpretation
The claims are no longer interpreted under 112 6th paragraph based on the amendments filed on 2-17-2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Keeffe (20180100929).

Regarding claims 1 and 7, O’Keeffe teaches a determination device and method for outputting a signal indicating intrusion detection when a distance to an object is within a predetermined range, the determination device comprising:

a plurality of acquisition parts each acquiring a signal outputted by each of a plurality of optical distance measurement sensors that are included in a sensor set and have observation areas only partially overlapping each other (Fig. 15A, an overview of the LIDAR system, shows that detectors 1520a/1520b contain amplifiers 1530a/1530b that acquire the signals of photodetector arrays 1525a/1525b and can be configured to have overlapping observation areas; paragraph 0125, also see paragraph 115 including spatially multiplexing the detectors through reflectors 1511a and 1511b);
a plurality of abnormality determination processors each determining that an abnormality has occurred in at least one of the optical distance measurement sensors when distances respectively indicated by the signals received by the acquisition parts deviate from each other by a predetermined length or more (Fig. 19B, a more detailed view into the signal processing used in the system, shows malfunction indicators 1940a and 1940b determining a distance deviation via comparators; paragraph 0126 and 0136); and
an output part outputting a signal indicating the abnormality when at least one of the abnormality determination processors determines that the abnormality has occurred (Fig. 19B malfunction indicators 1940a and 1940b can output malfunction signals 1555a and 1955b; paragraph 0126 and 0136)
wherein the optical distance measurement sensor comprises a multi-pixel light receiving part comprising a plurality of light receiving elements (detectors 1520a and 1520b use ToF pixel arrays [i.e. multi-pixel light receiving part]; paragraph 0125),
the determination device further comprises an extraction part extracting light receiving elements corresponding to an overlapping observation area of the optical distance measurement sensors, among the light receiving elements of the light receiving part, as light receiving elements in a valid range (Fig. 15A time of flight calculator 1540a extracts the charge associated with pixels in ToF array [i.e. valid range] configured to have overlapping FOVs; paragraph 0062 and 0125), and
each of the abnormality determination parts determines whether the abnormality has occurred in at least one of the optical distance measurement sensors by using signals outputted by the light receiving elements in the valid range (Fig. 19B malfunction indicators 1940a and 1940b determine an abnormality; paragraph 0136).
wherein the extraction part extracts the light receiving elements in the valid range according to a distance between the object in the observation area and the optical distance measurement sensor (Fig. 15A time of flight calculator 1540a extracts the charge associated with pixels in ToF array [i.e. valid range] based on 3D location calculated from the light reflections detected between object and sensors [i.e. distance]; paragraph 0062 and 0125).
Regarding claim 4, O’Keeffe teaches all the limitations of claim 1 as stated above. Further, O’Keeffe teaches:
wherein a plurality of the sensor sets are provided, and the signals outputted by the optical distance measurement sensors of each of the sensor sets are transmitted to each of the acquisition parts by serial transmission (readout circuit can read the charge stored on 2D photodetector arrays via serial communication; paragraph 098).
(readout circuit can read the charge stored on 2D photodetector arrays via serial communication; paragraph 098).
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
The Applicant’s amendments filed 8/9/2022 pertain to a plurality of acquisition parts each acquiring a signal outputted by each of a plurality of optical distance measurement sensors that are included in a sensor set and have observation areas only partially overlapping each other: 
Looking at figure 15A of O’Keeffe it appears that Ref 1510a includes splitting mirrors 1511a and 1511b that split a field of view 1515 where each sensor 1525a and 1525b receive identical FOV’s.  However looking to the specification to see how the splitting mirrors functions there are multiple ways the splitting mirrors (Ref 1511a and 1511b) can work.  
In paragraph 114 O’Keeffe discloses the reflection splitters can be “time multiplexed, such as a mirror that oscillates back and forth and thereby directs a common input range of light reflections onto one of two detectors in repeating sequence.”  
Importantly, O’Keeffe also discloses that the reflection splitters can be spatially multiplexed.  Looking at paragraph 115 O’Keeffe specifically shows the splitters (Ref 1511a and 1511b) “direct light reflections from different spatial locations in the FOV to different detectors. One challenge with this approach is that different portions of the FOV can naturally contain reflections from different ranges and hence can complicate the use of deflected subsets of the reflections for comparing the performance of the detector hardware.”  Note the “spatially multiplexing” as shown by O’Keeffe during the malfunction testing clearly shows partially overlapping fields of view because the malfunction testing requires the system to have at one detector representative of a 2d angular portion of the other detector (paragraph 116).  
Also note paragraph 112 where O’Keeffe includes “Unlike a scanning mirror that directs reflections from a plurality of directions (e.g. spanning a FOV) towards a single detector (e.g. often in a single output direction aimed at the detector), the reflection splitter can direct subsets of a set of light reflections with a common 2D angular range to different distinct detectors (e.g. each of 2 detectors receive light reflections a 20×20 degree 2D angular range in the center of a FOV 1515).”  Note the subsets of a set of light reflections with a common 2D angular range.   
Looking to paragraph 116 O’Keeffe discloses when the LIDAR is not in “malfunction test mode” the reflection splitter can direct all of the reflections to one of the detectors.  The system can then switch into “malfunction test mode” where “a subset representative of a 2D angular portion of the one or more input FOVs to a second detector”.  Note the “portion of the one ore more input FOVs” shows the claimed “partially overlapping”.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645